DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0336530 (Tanaka et al.) in view of US 6536481 (Wang).
Regarding claim 5, ‘530 discloses: A non-coated base fabric for an airbag (par. 66) made of a polyamide fiber (par. 39).
The limitations in claim 5 that are not disclosed by ‘530 are the claimed CV/coefficient of variation values of dynamic air permeability; air permeabilities at 500Pa and 20Kpa measured every 20cm in a weft direction of the base fabric.
These limitations are recitations of measured material properties.  The MPEP is clear:
“PRODUCT AND APPARATUS CLAIMS - WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (MPEP 2112.01).”
Further ‘481 is referenced as it teaches, “variation in warp end density across the entire width of a fabric will affect the mechanical properties of the fabric, especially the air permeability. Air permeability is a function of fabric density (i.e. the denser the fabric, the lesser the air permeability). The fabric density is controlled by warp end density and filling yarn (weft yarn) density for chosen yarns, weave, loom, finishing processes and other weaving conditions (par. 5).”; and “Air permeability is a critical property of some industrial fabrics such as air bag and filtration fabrics. In the case of air bag fabrics, manufacturers have used many methods to control air permeability including the use of calendaring, coatings, impregnation, special weave designs, special air bag constructions, envelopes and layers of differing air permeability, and other methods. These methods may result in: increased costs, limited recyclability in the case of coatings, increased waste, and complicated constructions. The venting of air bags through the fabric may not be possible due to variation in air permeability of the fabric and the resulting unpredictable mode of operation…The present invention can improve such a fabric by providing virtually no variation of air permeability across the width of the fabric and may possibly reduce fabric waste in the process of making an air bag (par. 7).”.
This citation shows clearly that the prior art recognizes air permeability of a woven fabric is a fabric property or variable that is known to be optimizable with predictable success by controlling the fabric density through optimizing warp yarn end density; filling yarn density, yarn choice, weave, loom, finishing processes and other weaving conditions.  The citation also teaches an improved air bag fabric function through providing the fabric with virtually no variations of air permeability across the width/weft direction of the fabric.
The claimed CV values represent the amount of variation of the air permeabilities across the width of the fabric measured in a specific way.
‘530 does not teach these specific CV values measured in these specific ways.
However, the abundance of evidence above does establish the case of prima facie obviousness that one of ordinary skill in the art of textile engineering prior to the filing date of the invention would have had within their technical skill and knowledge the understanding that optimizing the permeability of a woven airbag fabric to have virtually no air permeability variations across the width/weft of the fabric (no variations would have a CV value of 0) would improve airbag function related to permeability.
Regarding claim 7, ‘530 discloses: A method of manufacturing the non-coated base fabric for an airbag of claim 5, the method comprising:
a heat setting step and a step of adjusting the surface temperature of the base fabric before the heat setting step, wherein, after adjusting the surface temperature of the base fabric to 40 to 70°C, the heat setting step is performed (‘530 explicitly recites, “A method of producing an airbag fabric, comprising, after the weaving recited in the above, the step of scouring a resultant workpiece at a temperature of 20 to 80° C., and further heatsetting a scoured workpiece at a temperature of 110 to 190° C (par. 19).”); the recited scouring step is before the heatsetting step and does inherently adjust the surface temperature of the base fabric to a temperature range that overlaps the claimed temperature range.
The range disclosed does not anticipate the claimed range however the MPEP 2144.05 is clear on obviousness of ranges that overlap:
I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Therefore it would have been obvious to one of ordinary skill in the art of textile engineering prior to filing the invention to use a base fabric adjusting temperature step at the claimed temperature range which overlaps the prior art’s temperature range prior to a heat setting step to produce a woven airbag fabric with the desired functional properties.  
Regarding claim 8, ‘530 recites/anticipates the fabric is sewn (par. 20).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0336530 (Tanaka et al.) in view of US 6536481 (Wang) and further in view of CN 204982224.
Regarding claim 6, ‘530 in view of ‘481 does not teach claimed CV value ranges of tensile strength and tear strength measured every 20 cm in the weft direction.
These limitations are recitations of measured material properties.  The MPEP is clear:
“PRODUCT AND APPARATUS CLAIMS - WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (MPEP 2112.01).”
 	Further, ‘224 does teach, “ the deviation of the twill strong CV% is less than 15% (par. 2 of translation attached)”.  ‘224 also teaches the object of their invention is to produce a non-coated airbag woven fabric with excellent dynamic characteristics and the inner pressure keeping/holding property is excellent for the airbag.  The ‘twill direction’ is diagonal direction of the fabric rather than the width/weft direction of the fabric.  This teaching shows the prior art recognizes that less variation of fabric strength is advantageous for the function of non-coated woven airbags.
	Since all of the claimed limitations of 5, 7 and 8 are taught above and the structure of the combined teachings above are substantially identical to the claims, the claimed properties are presumed to be inherent and a prima facie case of obviousness has been established the applicant has the burden of bringing forward evidence that the combined prior art teachings would not have the same measured properties.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various airbag fabrics are attached to establish the general state of the prior art.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732